                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 2:10-CR-50-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
SHAWN KENDRICK DANIELS,                       )
                                              )
                          Defendant.          )


        On January 7, 2021, Shawn Kendrick Daniels ("Daniels") moved for relief under the First

StepAct("FirstStepAct"),Pub. L.No.115-391, § 404,132 Stat. 5194, 5222 [D.E. 53, 57] and filed

a memorandum and records in support [D.E. 58]. On January 21, 2021, the government responded

in opposition [D.E. 61]. On January 28, 2021, Daniels replied [D.E. 63]. As explained below, the

court denies Daniels' s motions for reduction of sentence.

                                                  I.

       On December 6, 2010, pursuant to a written plea agreement, Daniels pleaded guilty to three

counts. See [D.E. 18, 19]. Count one charged conspiracy to distribute and possess with the intent

to distribute 500 grams or more of cocaine and five grams or more of cocaine base (crack).

See [D.E. 19] 4. Count four charged distribution of five grams or more of cocaine base (crack)

within one thousand feet of a school or playground. See id. at 5. Count six charged money

laundering. See id. at 5--6. On September 22, 2011, the court held Daniels's sentencing hearing.

See [D.E. 44]. At the hearing, the court adopted the facts set forth in the Presentence Investigation

Report ("PSR''). See Fed. R Crim. P. 32(i)(3)(A}-(B). The court calculated Daniels' s total offense

level to be 35, his criminal history category to be VI, and his advisory guideline range to be 292 to



            Case 2:10-cr-00050-D Document 68 Filed 03/25/21 Page 1 of 5
365 months' imprisonment. See PSR [D.E. 38] 18. After granting the government's downward

departure motion and thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the

court sentenced Daniels to 252 months' imprisonment on counts one and four and 240 months'

imprisonment on count six to run concurrently. See [D.E. 42, 44, 45]. Daniels did not appeal.

       On August 3, 2010, Congress enacted the Fair Sentencing Act of 2010 ("Fair Sentencing

Act"),Pub. L. No. 111-~20, 124 Stat. 2371, 2372 (codifiedasamendedat21 U.S.C. § 801, et~.

Section 2 of the Fair Sentencing Act reduced statutory penalties by increasing the drug quantities

necessary to trigger certain statutory minimums and maximums. For example, the amount ofcocaine

base (crack) necessary to trigger a 5 to 40 year sentence increased from 5 to 28 grams. Likewise, the

amount of cocaine base (crack) necessary to trigger a 10 year to life sentence increased from SO

grams to 280 grams. See id.,§ 2, 124 Stat. at 2372.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. The First Step Act makes the Fair Sentencing Act's reductions in mandatory rninirn1un

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3, 2010. See id. § 404(a), 132 Stat. at 5222. Section 404(a) defines "covered offense"

as "a violation of.a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 ofthe Fair Sentencing Act ... that was committed before August 3, 2010." Id. Under

the First Step Act, a "court that imposed a sentence for a covered offense may ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the

covered offense was committed." Id. § 404(b), 132 Stat. at 5222. A court that modifies a sentence

under the First Step Act does so under 18 U.S.C. § 3582(c)(l)(B), which allows a court to ''modify

an imposed term ofimprisonment to the extent otherwise expressly permitted by statute." 18 U. S.C.

§ 3582(c)(l)(B); see United Statesv. Woodson, 962F.3d812, 815-17 (4th Cir. 2020); United States

                                                 2

           Case 2:10-cr-00050-D Document 68 Filed 03/25/21 Page 2 of 5
 v. Chambers, 956 F.3d 667,671 (4th Cir. 2020); United States v. Wirsing. 943 F.3d 175, 183 (4th

 Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019). If a defendant qualifies,

 courts may consider a motion for a reduced sentence only ifthe defendant did not previously receive

 a reduction pursuant to the Fair Sentencing Act and did not have a motion under the First Step Act

 denied "after a complete review of the motion on the merits." First Step Act§ 404(c), 132 Stat. at

 5222.

         Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

 if the current lower drug offense sentences were in effect at the time of the commission of the

 offense." United States v. Cuny. 792 F. App'x 267,268 (4th Cir. 2020) (per curiam) (unpublished)

 (quotation omitted); see Chambers, 956 F.3d at 671-72. ''Nothing in ... section [404(c) ofthe First

 Step Act]," however, "shall be construed to require a court to reduce any sentence pursuant to this

 section." First Step Act§ 404(c), 132 Stat. at 5222; see,~, United States v. Gravatt, 953 F.3d 258,

, 261 (4th Cir. 2020); Wirsing, 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN),

 2020 WL 1281235, at *3 (E.D. Va. Mar. 17, 2020 ) (unpublished); United States v. Latten, No.

 1:02CR00011-012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished).

         The court assumes without deciding that Daniels' s new advisory guideline range is 235 to

 293 months' imprisonment based on a total offense level 33 and a criminal history category VI. See

 [D.E. 64] 2; [D.E. 63] 2; [D.E. 58] 2, 4--5. 1 The court has discretion to reduce Daniels's sentence.

 See Gravatt, 953 F.3d at 262--64; Wirsing. 943 F.3d at 184--86; Barnes, 2020 WL 1281235, at *3;

 Latten, 2019 WL 2550327, at* 1-4. The court has completely reviewed the entire record, the parties'

 arguments, the new advisory guideline range, and all relevant factors under 18 U.S.C. § 3553(a).


         1
          Daniels is no longer a career offender. See [D.E. 58] 2-5. Daniels concedes, however, that
 the career offender designation did not affect his old or new advisory guideline range. See id.

                                                   3

             Case 2:10-cr-00050-D Document 68 Filed 03/25/21 Page 3 of 5
See Chavez-Mesa v. United States, 138 S. Ct. 19S9, 1966--68 (2018); Chambers, 9S6 F.3d at

671-7S; United States v. May, 783 F. App'x 309,310 (4th Cir. 2019) (per curiam) (unpublished).

As for Daniels' s offense conduct, Daniels engaged in prolonged, serious drug dealing between 199S

and 2010 (other than when incarcerated). See PSR ff 11-14. Daniels supervised members of a drug

trafficking conspiracy and was accountable for distributing 14.9 kilograms of cocaine and 264.9S

grams of cocaine base (crack) in Manteo, North Carolina. See id. Daniels also is a violent recidivist
                                                                                  I
                                                                                      r

with convictions for disorderly conduct (two counts), possession of a schedule II controlled

substance, possession of drug paraphernalia (three counts), no operator's license, sell and deliver

cocaine (two counts), possession with intent to sell and deliver cocaine (two counts), conspiracy to

possess with intent to sell_and deliver cocaine, driving while license revoked (two counts), domestic

criminal trespass, resisting a public officer, possession with intent to sell and deliver a schedule II

controlled substance (two counts), maintaining a vehicle/dwelling/place for controlled substances

(three counts), possession with intent to sell and deliver counterfeit controlled substance, cruelty to

animals (seven counts), and communicating threats. See PSR ff 16--32. Daniels also has performed

poorly on supervision and has a sporadic work history. See PSR ff 21-22, 2S, 27, 31, S2-S7.

Nonetheless, Daniels has taken some positive steps while incarcerated on his federal sentence and

does not have any disciplinary infractions. See [D.E. S8] S-6; [D.E. S8-3]; [D.E. S8-4]; [D.E. 64]

3. Cf. Pepper v. United States, S62 U.S. 476, 491 (2011); United States v. Martin, 916 F.3d 389,

398 (4th Cir. 2019). In light of Daniels's prolonged, serious criminal conduct, terrible criminal

record, horrible performance on supervision, the need to promote respect for the law, the need to

deter others, the need to protect society, and the need to incapacitate Daniels, the court declines to

reduce Daniels's sentence. See,~ 18 U.S.C. § 3SS3(a); Chavez-Me~ 138 S. Ct. at 1966--68;



                                                  4

            Case 2:10-cr-00050-D Document 68 Filed 03/25/21 Page 4 of 5
Chambers, 956 F.3d at 671-75; Barnes, 2020 WL 1281235, at *3; Lattm, 2019 WL 2550327, at

*1-4.

        In reaching this decision, the court has considered the entire record, the parties' arguments,

and the section 3553(a) factors. However, even ifthe court miscalculated the new advisory guideline

range, it still would not reduce Daniels' s sentence in light ofthe entire record and the section 3553(a)

factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86 (4th Cir.

2014); United States v. Hargrove, 701 F.3d 156, 161-65 (4th Cir. 2012).

                                                   II.

        In sum, the court DENIES Daniels's motions for reduction of sentence [D.E. 53, 57].

        SO ORDERED. This 'l.! day of March 2021.



                                                            J     SC.DEVERID
                                                            United States District Judge




                                                   5

            Case 2:10-cr-00050-D Document 68 Filed 03/25/21 Page 5 of 5
